ORDER
PER CURIAM.
Duane Smith (“Defendant”) appeals from a judgment entered in favor of Richard Curnow (“Plaintiff’) on a contract. He brings two points on appeal.
First, Defendant contends the trial court erred in not granting his motion to dismiss and in thereafter entering judgment in Plaintiffs favor, because the five-year statute of limitation set forth in section 516.120(1) barred Plaintiffs breach of contract action. Defendant argues in the alternative that if the ten-year statute of limitation in section 516.110(1) applies to Plaintiffs cause of action, the doctrine of laches applies to bar the action because Plaintiffs inaction prevented any attempt by Defendant to gain redress.
In his second point on appeal, Defendant contends that the evidence was insufficient to support one of the trial court’s findings supporting the judgment in favor of Plaintiff.
Affirmed. Rule 84.16(b).